Citation Nr: 0608919	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  02-00 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee cyst.

2.  Entitlement to service connection for right knee 
arthritis.

3.  Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure.

4.  Entitlement to service connection for residuals of a 
right wrist strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966.  Service in Vietnam is indicated by evidence of 
record.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran appeared at a hearing before another Board member 
in October 2002.  VA regulations require that the Board 
member who participates in a hearing shall participate in 
making the final determination of the claim.  38 C.F.R. 
§ 20.707 (2005).  The Veterans Law Judge who presided over 
the veteran's October 2002 hearing is no longer employed by 
the Board.  The veteran was apprised of this in 
correspondence dated in January 2006, and offered another 
hearing before a new Veterans Law Judge who would then decide 
this case.  The veteran responded that he did not want an 
additional hearing.  

The Board remanded these claims in May 2003, and again in 
July 2004 for the completion of additional development.




FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for residuals of a right knee cyst was denied by the RO in a 
decision dated in September 1994; the veteran did not appeal.

2.  New evidence received since the September 1994 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The veteran does not have right knee arthritis that is 
related to his military service.

4.  The veteran does not have a skin disorder that is related 
to his military service, to include as secondary to herbicide 
exposure.

5.  The veteran does not have residuals of an in-service 
right wrist strain.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for 
residuals of a right knee cyst has not been received.  38 
U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.102, 3.159, 20.302, 20.1103 (2005).

2.  The veteran does not have right knee arthritis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).

3.  The veteran does not have a skin disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service, to include as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2005).

4.  The veteran does not have residuals of a right wrist 
strain that are the result of disease or injury incurred in 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence 

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156 (2001).  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

(The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2005)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in 
effect.)

The veteran's claim of service connection for residuals of a 
right knee cyst was last denied in a rating decision dated in 
September 1994.  The veteran did not appeal that decision, 
and it thus became final.  38 C.F.R. §  20.302, 20.1103.  

The record shows that the evidence of record prior to the 
September 1994 rating decision consisted of the veteran's 
service medical records (SMRs); records from the Michigan 
Urological Center, the Emory Clinic, and McLaren Regional 
Medical Center; and statements from the University of 
Michigan Medical Center dated in March 1993, and from H.L-N., 
M.D., dated in January and April 1993.  The veteran's SMRs 
show he was hospitalized for swelling and tenderness 
following a tooth extraction in December 1964.  While 
hospitalized, he developed what was described as a 
superficial abscess of the right knee, which was incised and 
drained in January 1965.  The veteran's SMRs contain no 
additional reference to his right knee or abscess; his 
separation examination showed no abnormalities.  The records 
from the Michigan Urological Center relate to the veteran's 
prostate; the other records relate to a pituitary gland 
tumor.  

Evidence added to the record since the January 1994 rating 
decision consists of treatment records from the VA Medical 
Centers (VAMCs) in Saginaw, Detroit, and Ann Arbor, Michigan, 
and McLaren Regional Medical Center.  Also added are 
statements from the veteran and from S.A., M.D.  VA treatment 
records discuss a rash, including in the area of the 
veteran's right knee, which will be discussed further below.  
The VA treatment records do not relate any current knee 
disability to the veteran's military service.  

The statement from Dr. A. noted that the veteran had a red 
spot near the right knee in March 2004.  Dr. A. diagnosed 
erythematous rash of the right leg (allergy).  The doctor 
found no dark spot, and no ticks or evidence of tick bite.  
Dr. A. did not relate his findings to the veteran's in-
service right knee cyst.  

There are also several additional statements from the 
veteran.  He continues to contend that he has residuals of 
his in-service right knee cyst.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
and etiology of any disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2005).

None of the newly added evidence is competent medical 
evidence that addresses the central issue of whether any 
current knee disability is etiologically related to the 
veteran's military service, specifically in this instance, 
the right knee abscess with lymphangitis which arose and was 
treated in January 1965.  Thus, the Board finds that the 
evidence received since the September 1994 rating decision is 
not new and material as most is unrelated to his right knee.  
That evidence which is new does not associate any current 
knee disability with the veteran's military service, and 
therefore is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
thus finds that new and material evidence has not been 
received to reopen a claim of service connection for 
residuals of a right knee abscess, and the claim is not 
reopened.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

A.  Knee

The veteran claims that he has arthritis in the right knee 
that he attributes to his military service.  The veteran's 
SMRs show no trauma to the knee.  The only knee-related SMR 
entry is the right knee abscess discussed above.  Further, 
though the veteran has identified several private medical 
care providers and three VAMCs where he has been treated, 
none of the records retrieved from any of these sources has 
shown any diagnosis of a current arthritis disability.  The 
only entry even remotely related is a single, August 2004 
entry in the veteran's VA treatment records that shows he had 
mild bilateral crepitus in the knees.  Arthritis was not 
among the five medical issues listed under past medical 
history in the report, nor was it among the four issues 
addressed in the physician's impressions.  Without medical 
evidence of a current disability, the analysis ends, and the 
claim of service connection for right knee arthritis must be 
denied.  See Savage v. Gober, 10 Vet. App. 488 (1997).

B.  Rash

The veteran's SMRs show that he was treated for poison ivy in 
May 1965.  The Board notes that the initial entry indicated 
that poison ivy was suspected, but that subsequent entries 
expressed no doubt that what the veteran had was, in fact, 
poison ivy.  Aside from that single incident, there are no 
entries in the SMRs related to any skin irregularities.  In 
the veteran's report of medical history preparatory to his 
separation examination, he checked that he had no skin 
diseases.  The examiner's clinical evaluation noted no 
abnormalities.  

The veteran's initial visit for medical treatment in the VA 
medical system, in December 2003, showed that he was using 
Lidex cream for a skin condition which he described as 
eruptions of itchy, fluid-filled vesicles that occurred on 
his scalp, arms, upper legs, and elsewhere.  The examining 
physician noted that the veteran's rash was most consistent 
with lichen planopilaris with minimal activity currently, and 
folliculitis with post-inflammatory hyperpigmentation of both 
thighs.  A September 2004 dermatology consult report 
reiterated this diagnosis, and added a diagnosis of scarring 
alopecia.  The veteran was treated by Dr. S.A. in April 2004 
for what was described as erythematous rash of the right leg 
on the lateral side of the upper leg, just below the knee 
joint.  

None of the treatment records attributes any skin disorder to 
the veteran's military service.  Thus, while there is medical 
evidence of a current disability, and medical evidence of a 
single, acute episode of poison ivy in service, there is no 
medical evidence of a nexus between the two.  Without medical 
evidence of a nexus between the current disability and the 
veteran's military service, service connection must be denied 
on a direct basis.  

The veteran contends that his current skin disorder might be 
related to exposure to Agent Orange in Vietnam.  Certain 
diseases associated with exposure to herbicide agents may be 
presumed to have been incurred in service even though there 
is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e) (2005).  The term "herbicide agent" means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma; non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2005); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  Further, Note 2 under 38 
C.F.R. § 3.309(e) states that, for the purposes of that 
section, "the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset." (emphasis 
in the original.)

Here, the evidence of record shows that the veteran served in 
Vietnam during the period described above, and he is 
therefore presumed to have been exposed to herbicide agents.  
However, the veteran has not been diagnosed with any of the 
diseases attributed to exposure to herbicides, and service 
connection on this presumptive basis is thus not warranted.  
Further, the veteran has advanced no competent medical 
opinion that the skin disorder with which he has been 
diagnosed may be directly attributed to exposure to herbicide 
agents.  In sum, the evidence of record does not warrant 
service connection on either a direct or presumptive basis.

C.  Wrist

The veteran's SMRs show he was treated for a strained wrist 
once, in June 1965.  Aside from that single incident, there 
are no entries in the SMRs related to the veteran's wrist.  
In the veteran's report of medical history preparatory to his 
separation examination, he did not indicate any complaint 
related to his wrist, and the examiner noted no abnormalities 
on clinical evaluation.  Of the medical records identified by 
the veteran and obtained on his behalf, none indicates any 
diagnosis of or treatment of any wrist abnormality.  Without 
medical evidence of a current disability, the analysis ends, 
and the claim of service connection for residuals of a right 
wrist strain must be denied.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).

The veteran contends that he has right knee arthritis, a skin 
disorder, and residuals of a wrist strain that are related to 
his military service.  The only evidence of record supportive 
of the veteran's claim that he has, and should be service 
connected for, these disabilities, consists of the lay 
statements of the veteran himself.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical diagnoses, or to 
provide competent medical opinion as to the etiology of 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005). 

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these claims.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2001, and in follow-up notifications dated in July 2003 and 
July 2004.  (Although the complete notice required by the 
VCAA may not have been provided until after the RO 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran, in conjunction with the rating decision, 
Statement of the Case (SOC), supplemental statement of the 
case (SSOC), and as explained to him at his October 2002 
hearing, apprised him of what the evidence must show to 
reopen a claim following a final decision by the RO, and to 
establish entitlement to service connection; what evidence 
and/or information was already in the RO's possession; what 
additional evidence and/or information was needed from the 
veteran; what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information he had pertaining 
to his claim.  The RO also provided a SOC and two SSOCs 
reporting the results of the RO's reviews, and the text of 
the relevant portions of the VA regulations.  Additionally, 
while notice was not provided as to possible ratings for the 
claimed disabilities or as to the award of effective dates 
(should service connection be granted), see Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), these 
questions are not now before the Board.  Consequently, a 
remand for additional notification is not required.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  VA has no duty to 
inform or assist that was unmet.


ORDER

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
residuals of a right knee cyst is not reopened; the claim is 
denied.

Entitlement to service connection for right knee arthritis is 
denied.

Entitlement to service connection for a skin disorder, to 
include as secondary to herbicide exposure, is denied.



Entitlement to service connection for residuals of a right 
wrist strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


